Citation Nr: 1733090	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  15-08 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for glaucoma and cataracts of the left eye.

2.  Entitlement to service connection for glaucoma and cataracts of the right eye.

3.  Entitlement to service connection for an enlarged prostate.

4.  Entitlement to service connection for a gall bladder disability.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for hyperthyroidism.

7.  Entitlement to service connection for cardiovascular disease.

8.  Entitlement to service connection for atrial fibrillation.



REPRESENTATION

Appellant represented by:	Heidi Kennan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1960 to October 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2012 rating decisions by the Cleveland, Ohio and St. Louis, Missouri Department of Veterans Affairs (VA) Regional Offices (RO).  In August 2016, a travel Board hearing was held before the undersigned; a transcript is in the record.  The record is now in the jurisdiction of the Chicago, Illinois RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On the record at the August 2016 hearing, prior to the promulgation of a decision in the matters, the appellant withdrew his appeals seeking service connection for an enlarged prostate, a gall bladder disability, diabetes, hyperthyroidism, cardiovascular disease and atrial fibrillation; there is no question of fact or law in these matters remaining for the Board to consider.

2.  The Veteran's left eye glaucoma and cataracts were not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that they are etiologically related to his service, to include as due to a gunpowder injury therein.

3.  The Veteran's right eye glaucoma and cataracts were not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that they are etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issues seeking service connection for an enlarged prostate, a gall bladder disability, diabetes, hyperthyroidism, cardiovascular disease and atrial fibrillation; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

2.  Service connection for glaucoma and cataracts of the left eye is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  Service connection for glaucoma and cataracts of the right eye is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the August 2016 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals seeking service connection for an enlarged prostate, a gall bladder disability, diabetes, hyperthyroidism, cardiovascular disease and atrial fibrillation.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in November 2010 and July 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and private medical records have been secured.  He was afforded a VA examination to assess the etiology of his bilateral eye disability.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires a VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2016 hearing, the undersigned identified the issues, and the Veteran was informed of what remained necessary to substantiate these claims.  He was afforded an abeyance period for submission of additional argument/evidence.  His attorney subsequently sought, and received, several extensions of time to submit additional evidence.  In June 2017, she indicated that the Veteran was unable to obtain a favorable medical opinion, and that he had no further evidence to submit.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in November 1961 he sustained an eye injury from gunpowder getting in his left eye when he fired a gun.  He reported decreased vision and left eye pain.  Both eyes were patched and he was transferred to a hospital for treatment.  Visual acuity testing found 20/20 acuity in the right eye and 20/80 in the left.  Examination of the right eye was normal.  Examination of the left eye found a minor skin abrasion of the upper lid.  There was conjunctival injection and marked chemosis of the lower half of the bulbar conjunctiva.  Multiple yellowish foreign bodies were embedded in the cornea and bulbar conjunctiva.  There was a large central cornea abrasion and a 1.5 millimeter hyphema.  There was a red fundus reflex.  Examination on the eighth hospital day found left eye visual acuity to be 20/40; slit lamp examination found the corneal surface intact; there was moderate mixed injection.  The corneal scars were clearing satisfactorily.  There was a mild degree of traumatic iridocyclitis.  The pupil was well-dilated and round.  Funduscopic examination showed no clear macular reflections.  There was possible mild traumatic damage of that area.  The periphery was intact.  A slit lamp examination a few days later found that the traumatic iridocyclitis was almost gone and funduscopic examination revealed still moderate macular edema, and evidence of developing scarring in the area.  The diagnoses were first and second degree chemical burns of the left eye and foreign bodies of the cornea and conjunctiva of the left eye.  A September 1962 report of medical history shows the Veteran denied eye trouble.  The eyes, to include an ophthalmoscopic examination, were normal on September 1962 service separation examination.  

Private medical records show that in June 1991 it was noted that the Veteran had a history of open angle glaucoma in both eyes.  In November 2002, it was noted that he had argon laser trabeculoplasty in the left eye in 1992 and in August 2002 in the right eye.  He underwent cataract extraction in the right eye in October 2010.  

On September 2011 VA eye examination, the Veteran related that during an exercise in November 1961, he got gunpowder in his left eye, sustaining burns upon firing a gun.  He said he has had some light sensitivity in both eyes since the accident in service.  He denied trauma to the right eye.  He related that bilateral glaucoma was diagnosed in 1989, and indicated that he did not have a history of eye disease prior to his development of glaucoma and cataracts.  The assessments were blackout and bilateral cataracts.  The examiner opined that it was less likely than not that the Veteran's bilateral glaucoma was related to the injury in service.  She noted that no angle recession (evidencing traumatic glaucoma) was seen during gonioscopy, and that traumatic glaucoma is usually due to blunt trauma.  The examiner also opined that it was less likely than not that the bilateral cataracts were related to the left eye injury.  She stated that cataracts occur from age-related changes and that while trauma can increase the progression of cataract formation, the Veteran sustained trauma to only one eye.  She noted that prior to the right eye cataract surgery, both eyes had equal cataract formation.  

In August 2016 hearing testimony and argument it was asserted that scarring in the Veteran's left eye from the injury in service meant that cataract surgery could not be done for that eye.  The Veteran also referred to an article from The Glaucoma Foundation indicating there is a connection between chemical burns and the subsequent development of glaucoma.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs clearly document a left eye gunpowder injury.  Accordingly, the question that must be resolved is whether a current disability of either (or both) eye(s) may be related to such injury.  That is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir 2007).  The only medical opinion in the record addressing that question is against the Veteran's claim.  Namely, on September 2011 VA examination of the Veteran and review of his record, the examiner opined that it was less likely than not that glaucoma or cataracts are related to a gunpowder injury in service.  Her rationale cited to supporting factual data, including that the injury in service was to the left eye only, and that the claimed disability was bilateral (and equal on both sides).  The opinion is probative evidence in this matter.  

The submitted literature from The Glaucoma Foundation does state that a chemical burn may lead to the development of glaucoma.  However, an etiological relationship suggested in medical literature in such uncertain terms (i.e., indicating a possibility exists) becomes probative evidence only when it is coupled with an opinion by a medical professional who applies it to the specifics of the case.  Here, no such medical opinion has been offered.  The Veteran's own opinion relating his current bilateral eye disabilities to the left eye injury in service is not competent evidence in the matter.  He is a layperson, and is not competent to provide a probative (medical) opinion on something beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Since service connection for a left eye disability has not been established, the secondary service connection theory of entitlement for right eye disability lacks legal merit.  38 C.F.R. § 3.310.  In summary, there is no competent evidence in the record that relates the Veteran's cataracts or glaucoma to his service, to include as due to a gunpowder injury therein.  The preponderance of the evidence is against these claims; accordingly, the appeal in these matters must be denied.


ORDER

The appeals seeking service connection for an enlarged prostate, a gall bladder disability, diabetes, hyperthyroidism, cardiovascular disease and atrial fibrillation are dismissed.

Service connection for glaucoma and cataracts of the left eye is denied.

Service connection for glaucoma and cataracts of the right eye is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


